Case 1:20-cv-05728-RBK-KMW Document 10-2 Filed 07/20/20 Page 1 of 1 PageID: 91




                                CERTIFICATE OF SERVICE

        The undersigned certifies that on July 20, 2020, the foregoing document was filed

 electronically using the CM/ECF system which will automatically deliver notice of the filing to

 all counsel of record in this lawsuit.



                                             /s/ Patrick J. Kearney
                                             Patrick J. Kearney, Esquire
